Citation Nr: 1743796	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-15 009A		DATE
		

THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from May 8, 2009, to November 20, 2011, and as 70 percent disabling from November 21, 2011, to June 11, 2015.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD from May 8, 2009, to November 20, 2011, is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD from November 21, 2011, to June 11, 2015, is denied.


FINDINGS OF FACT

1.  From May 8, 2009, to November 20, 2011, the Veteran's symptoms of PTSD were manifested by occupational and social impairment with reduced reliability and productivity.

2.  From November 21, 2011, to June 11, 2015, the Veteran's symptoms of PTSD were manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent disabling for PTSD for the period from May 8, 2009, to November 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation in excess of 70 percent disabling for PTSD for the period from November 21, 2011, to June 11, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1969 to May 1972, earning the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).

The Veteran requested a hearing by videoconference, which was scheduled for February 2014.  The Veteran did not appear for the hearing nor explain his failure to appear.  Accordingly, the hearing request is considered withdrawn.  38 C.F.R.         § 20.702 (2016).

In June 2016, the Board remanded this matter for further development and the case has been returned for appellate consideration.

In a December 2013 rating decision, the RO partially granted an increased evaluation of disability for the Veteran's PTSD effective November 21, 2011.  In an April 2017 rating decision, the Appeals Management Center (AMC) granted a maximum rating effective June 12, 2015.  Even though the schedular rating of the Veteran's disability has been increased during the appeal, the issue of entitlement to a higher rating for the period between May 8, 2009, and June 11, 2015, remains on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See A.B. v. Brown, 6 Vet. App. 35, 38-9 (1993).  Accordingly, the Board has re-characterized the issue as shown above.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran filed a separate claim for TDIU in June 2011, which the RO denied in a December 2012 rating decision.  To date, the Veteran has not appealed.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Veterans Claims Assistance Act of 2000

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis

The Veteran essentially contends that his overall disability picture regarding posttraumatic stress disorder (PTSD) more nearly approximated the criteria for an evaluation of   total disability during the period from May 8, 2009, to June 11, 2015.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  In the schedule, separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  To that end, evaluations are based upon a lack of usefulness, and the entire history must be considered.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  Age, however, may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R.       § 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, (1991).  The Board will also consider entitlement to staged ratings to compensate for time since filing the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The nomenclature used in the rating schedule for mental disorders is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.130 (2016).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (quoting 61 Fed. Reg. 52,695, 52,697 (Oct. 8, 1996)).  "A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  While the extent of social impairment must be considered, an evaluation shall not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a global assessment of functioning (GAF) score, is to be considered, but it is not determinative of the percentage disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  GAF scores correlate to a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 32 (4th ed. 1994)).

Under the DSM-IV, a GAF score of 31 to 40 reveals some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score between 41 and 50 indicates that a veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Here, the Veteran's disability was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016), for which in pertinent part the General Rating Formula for Mental Disorders delineates:

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

May 8, 2009, to November 20, 2011

The Veteran's medical treatment records show that he was seen by Dr. D.O. in June 2008 for a follow up evaluation concerning nightmares and a lesion on the left side of his face.  He was seen by the same doctor in November 2008 with a chief complaint of left side rib pain after having fallen out of bed on his boat while having a nightmare.  (MTR, Jan. 7, 2009.)

The Veteran's VA medical treatment records show that he was evaluated for a positive PTSD screen in December 2008.  (CAPRI, July 26, 2016.)  It was noted that the Veteran had nightmares daily and insomnia; the Veteran's wife asked him to get help.  The Veteran reported that he had lost his job the month before.  
It was observed that the Veteran did not have hallucinations or illusions and self-perception was within normal limits.  There was no suicidal or homicidal ideation; thought processes were goal directed.  It was noted that memory was impaired; cognition intact; and insight and judgment intact; impulse control good.  The Veteran was assigned a GAF score of 65.

Due to the incident of falling out of bed during a nightmare, which required ambulance transport and evaluation, the Veteran's VA medical treatment records show that he was given an initial mental health evaluation in February 2009 by a nurse practitioner.

The content of the Veteran's nightmares had to do with being overrun by the enemy.  The Veteran reported nightmares one to two times a week and that, during nightmares, he had hit his wife at times.  He reported that he had taken to sleeping on a mattress on the floor so he wouldn't fall out of bed again.  The Veteran reported sleeping outdoors at night sometimes because it was easier to sleep.  The Veteran reported difficulty sleeping at night, averaging five to six hours a night, but some nights not sleeping at all.  Generally, he did not feel rested in the morning.  The Veteran reported that he was depressed from time to time, crying at home alone at times.  He was irritable and angry easily.

It was noted that the Veteran lost his job as a chief financial officer (CFO) in November 2008 when a new chief executive officer (CEO) came in, who wanted to hire his own CFO.  The Veteran had been diagnosed with ADD (attention deficit disorder) by a psychiatrist twenty years before and prescribed medication, which he continued to take.  The Veteran had been started on a medication for nightmares by his primary care provider two months prior to the instant evaluation.  The Veteran denied a history of suicide attempts or assaultive behavior.

The Veteran's reported support system included his wife and several close friends.  It was noted that the Veteran did not have any impairments in the ability to care for himself.  His reported weaknesses were short temper, patience, and short attention span.  It was noted that he did not have perceptual abnormalities, that his thought content and processes had appropriate content without delusions and processes were goal directed.  The Veteran's attention was satisfactory, his memory was impaired, and cognition was intact.  Insight and judgment were intact and impulse control was good.

The examiner noted proposed initial diagnoses of ADHD (attention deficit hyperactivity disorder) by history, PTSD, and rule out depressive disorder.  A GAF score of 75 was assigned.

The Veteran's VA medical treatment records show that between February 2009 and November 2011 he was assigned the following GAF scores:  55, 55, 45, 60, 55, 45, 40, 50.  (CAPRI, July, 26, 2016.)  The Veteran engaged in routine counseling sessions and group therapy for his PTSD as well as took medication.  The Veteran reported that an ultimatum from his wife pushed him to get treatment because his PTSD symptoms were causing significant marriage struggles.  He explained that for forty years he had managed his PTSD symptoms by keeping busy at work.  In February 2009, the Veteran reported chronic insomnia; chronic depression; passive suicidal ideation without intent or plan; and that he felt a need to "check the perimeter" after waking up during the night.  At that time, the clinician noted that the Veteran was "not aware that some of his reactive temper/poor frustration tolerance/irritability may be due to his ADHD."

In May 2009, it was noted that the Veteran reported that his nightmares and flashbacks were worse since starting group PTSD therapy, but over the course of his care, the record shows that the Veteran sought out additional offerings of group therapy and found it beneficial.

In August 2009, the Veteran reported discontinuing two of his medications after several syncopal falls, and thereafter, he reported feeling depressed and hopeless, and having thoughts of suicide.   The noted stressors were continued unemployment, loss of value of his retirement account, and the retirement of his primary care physician.  The clinician noted that the Veteran had not done well since losing his job because, in part, the job provided a distraction from PTSD symptoms.  Due to the suicidal ideation, hospitalization was discussed but because the Veteran brighten during the session after discussing job searching options and other treatment possibilities, hospitalization was decided against.

In September 2009, the Veteran reported that under the new medication regime he no longer felt depressed and that the suicidal ideation had resolved.  The physician noted that the Veteran was preparing to reenter the competitive job search market, and it was opined that he Veteran should do well given his previous high level of function.

The Veteran was afforded a VA examination in November 2009, during which the examiner diagnosed the Veteran as having PTSD and assigned a GAF score of 55.  The examination included an in-person examination as well as C-file review.  Psychometric instruments were not administered.

In the examination report, the examiner noted symptoms of re-experiencing, avoidance behaviors, and increased arousal.  The examiner observed that due to purposefully maintaining an active work schedule to avoid experiencing his symptoms, the Veteran had minimal impairment in functioning due to his PTSD symptoms.  The examiner noted that after losing his job in November 2008, however, there was little that helped decrease the Veteran's symptoms and his functioning level had decreased.

The examiner noted the Veteran's education included Bachelor degrees in accounting and psychology and Master degrees in Public Administration and Business Administration.  The Veteran did not report any hobbies or interests.

As to relationships, the Veteran reported that after service he became isolative, avoided contact with others (including answering the phone), and issues with trust.  To create physical distance from the familiar, he moved from the east to west coast.  His first marriage was 19 years and ended in divorce, and, at the time of the examination, he had been married for the second time 16 years.  The Veteran reported that the marriage struggled due to his PTSD symptoms because he wanted to spend more time alone.  He and his wife had friends with whom they spent time on occasion.

The Veteran reported steady employment since service except the four-year period 1990-94.  After working for his last employer eight years, he became unemployed in December 2008 due to downsizing.  The Veteran reported that when employed, he had been disciplined for lack of sleep and poor concentration.

The examiner observed that the Veteran's activities of daily living were excellent.  The Veteran reported that his attention and concentration were poor, having a difficult time with memory, especially sequential information.  He related having visual hallucinations that included rats, ugly bugs, and people in black pajamas (North Vietnamese).  The Veteran also reported having auditory hallucinations of hearing people shuffling around and radios.  The Veteran denied suicidal or homicidal ideation, and he did not have a history of assaultiveness.  The Veteran admitted to having lots of anger but denied acting on it.  It was noted that the Veteran did not partake in obsessive or ritualistic behaviors.  His panic attacks were associated with his nightmares.  The Veteran reported often feeling depressed, with symptoms of suicidal ideation (no plan or intent), fatigue, and a desire to isolate.  The Veteran reported trouble falling and staying asleep, getting an average of six hours of sleep a night.  Due to his physical response to nightmares, he and his wife slept with a pillow between them.  The Veteran reported having a low tolerance to frustration and that he could become verbally aggressive.

The Veteran reported recalling his service approximately five times per week and having nightmares as often.  The Veteran experienced physiological arousal during his nightmares and there was no transition between dream and reality.  The Veteran avoided talking about his war experiences, Vietnam-related movies, crowds, and speaking on the telephone; he felt detached and preferred isolation, not liking group events.  The Veteran reported that he could not remember the last two weeks he was in Vietnam.  The Veteran reported having few close friends and had diminished interest in activities he once enjoyed.

Subsequent VA medical treatment records show that the Veteran continued reporting passive suicidal ideation and ongoing struggles with significant flashbacks and nightmares.  The Veteran continued to look for employment.  During the Veteran's course of treatment, his wife was treated for cancer and his wife's friend committed suicide, which significantly impacted the Veteran's sense of anxiety and depression.  (CAPRI, July 26, 2016.)

In a September 2010 letter, Dr. M.C., a long-time medical consultant for the Veteran, wrote that the Veteran lost his job in November 2008.  "This was a totally unexpected and a traumatic event.  This has dramatically increased his problems with PTSD."  After detailing the violence of the Veteran's nightmares, Dr. M.C. opined that the Veteran "has been unable to gain employment due to these increased symptoms."  (MTR, Jan. 5, 2011.)

The Veteran was afforded a VA examination in November 2011, during which the Veteran was examined and the C-file, medical records, Dr. M.C.'s September 2010 letter were reviewed.  (VAX, Nov. 8, 2011 (DBQ); MTR, Nov. 8, 2011 (Opinion).)  On the DBQ, the examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner assigned PTSD as contributing moderate impairment and ADHD contributing mild impairment and that it was controlled with medication.  The examiner noted the Veteran experienced the following symptoms:  depressed mood, near-continuous panic or depression affecting the ability to function independently, appropriately and affectively, chronic sleep impairment, memory impairment, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and persistent delusions or hallucinations.

In the VA examiner's medical opinion, it was noted that the Veteran reported that his marriage was good and that their stressors had brought them together; he reported a good relationship with his son.  The Veteran reported still engaging in hot air balloon piloting, sailing, and playing soccer.  The Veteran reported that, in regard to losing his job in November 2008, problems began when a new CEO was hired and he believed the company began committing insurance fraud.  After voicing his concern, he was terminated.  The Veteran described losing time from work due to poor concentration, major depression, anti-social behaviors, and hypervigilance.  He had not been reprimanded, however, until the new CEO was hired.

The Veteran reported that while his medications helped, his PTSD symptoms increased and decreased in relationship to outside stressors such as unemployment and wife's illness.  The Veteran reported seeing people with rifles, large insects or rats in his backyard in the middle of the night; nightmares had worsened to almost nightly; increased isolating; flashbacks; sleep problems; irritability, poor concentration; and hypervigilance; panic attacks two to three times a day.  The Veteran voiced concerns about accidentally injuring his wife due to the violent nature of his nightmares.

The examiner assigned a GAF score of 52 (moderate symptoms and impairment).  The examiner opined that the Veteran had difficulty adapting to stressful circumstances but that there was no other defining evidence that he met the criteria for occupational and social deficiencies in most areas.  The examiner noted that the Veteran remained active in boating, soccer, occasionally hot air ballooning; he had positive relationships with his wife and children; no obsessional rituals or illogical speech; no impaired impulse control or neglect of personal hygiene.

The examiner further opined that the Veteran's PTSD symptoms alone did not qualify him for individual unemployability.  The Veteran had been successful in educational and career pursuits; there was no supporting evidence that the Veteran's PTSD symptoms caused or resulted in his termination from his last job.  The examiner opined that, furthermore, rather than the Veteran's PTSD condition hindering him in employment, the record showed that employment helped him manage it.

The Board finds the Veteran's statements competent, credible, and affords them great weight as to the Veteran's symptoms of PTSD and the effects those symptoms had on the Veteran.  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  On the other hand, generally speaking, "lay persons are not competent to opine on medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Curry v. Brown, 7 Vet. App. 59, 68 (1994).

But competency of evidence differs from credibility and weight.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, 6 Vet. App. at 469; Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, the Veteran is the best source of information about the symptoms he experienced and how those symptoms affected him.  The Veteran's recitation of symptoms and facts of his experiences are consistent across the record reflecting nuances of improvement or deterioration in appropriate correlation to events in the Veteran's life.  The evidence shows that the Veteran diligently worked with health care providers to tweak medication regimes and fully engaged in treatment.

The Board has the responsibility of weighing the medical evidence as to the degree of occupational and social impairment the Veteran experienced due to PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board finds that across the Veteran's medical treatment records and the November 2009 and November 2011 VA examination reports, the types of symptoms the Veteran experienced were consistent but there were fluctuations in severity and frequency depending upon outside stressors and the Veteran's medication regimes.

Based on the preponderance of the evidence, the Board finds that the Veteran's disability more nearly approximated an evaluation of 50 percent disabling for the period May 8, 2009, to November 20, 2011.  The record shows that the Veteran had occupational and social impairment with reduced reliability and productivity.  Although the Veteran's increased in frequency and severity during this period, the Veteran had productivity in that he was fully engaged in and successful at maximizing the medical management of his PTSD symptomatology with good results.  He was punctual with appointments, medication management, as well as taking care of daily responsibilities.  The Veteran earnestly engaged in searching for a job in the competitive job market, and he improved his relationship with his wife through his treatment and assisting her through her own medical care needs.

The Veteran's productivity, however, was reduced and unreliable in that because he was no longer employed, his PTSD symptoms were more difficult to manage, including being combative during nightmares to the point of injuries.  These nightmares increased during periods of stress.  The Veteran reported having been disciplined when he was working for lack of sleep and poor concentration.  The Veteran experienced passive suicidal ideation, which at one point was concerning enough to consider hospitalization.  The Veteran routinely had hallucinations of people, bugs, and animals in his backyard in the middle of the night.  The Veteran reported panic attacks multiple times a day and periods of disturbances of motivation and mood.  The Veteran reported also having frequent flashbacks.  Nevertheless, the Veteran remained productive.

Using the GAF scores as a measurement of overall social, occupational, and psychological functioning, the Board notes that the Veteran's assigned GAF scores ranged as high as 75 to as low as 40, with scores most frequently being around 55.  The Board notes that GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (prior to 2015) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  The GAF scores reflected moderate symptoms and are consistent with a 50 percent disability evaluation.  Additionally, in the November 2011 VA examination report, the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent disability rating.  Therefore, an evaluation of 50 percent and no higher most appropriately reflects the Veteran's disability picture.

The Board finds that a rating in excess of 50 percent is not warranted since at no point during this period did the Veteran demonstrate occupational and social impairment with deficiencies in most areas.  The record shows that the Veteran was able to function independently, appropriately, and affectively, such as taking care of his own and his wife's medical needs and searching for a job.  The Veteran maintained his appearance and had impulse control.  Although the Veteran reported frequent flashbacks and the lack of transitioning between dream and reality, the evidence of record shows that the Veteran very successfully managed his affairs.  Although the Veteran experienced suicidal ideation, he timely sought medical attention when he recognized that it had worsened.  The Veteran maintained relationships with his wife, children, and a few friends, in fact, improving his relationship with his wife during this period.

Furthermore, the Veteran did demonstrate total occupational and social impairment.  The evidence shows that he did not have gross impairment in thought processes or communication; persistent delusions or hallucinations that impaired his ability to function; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In fact, the Veteran demonstrated goal directed thought processes, did not have a history of inappropriate behavior, was able to perform his daily activities as well as engage in recreational pursuits.  Therefore, an evaluation of 50 percent and no higher most appropriately reflects the Veteran's disability picture from May 8, 2009, to November 20, 2011.

November 21, 2011, to June 11, 2015

In an October 2012 progress note in the Veteran's VA medical treatment records, Dr. L.M.N stated that the Veteran lost his job in November 2008 due to increased irritability/anger and difficulty in interpersonal relationships on the job.  It was noted that since then the Veteran's PTSD symptoms had increased dramatically to cause him to become permanently disabled and unemployable.  (CAPRI, Dec. 18, 2012.)  It was noted that the Veteran had low energy; decreased appetite; fleeting suicidal ideation without plan or intent; nightly nightmares; increased irritability/anger.  It was observed that the Veteran had negative, hopeless thinking that things would not improve.  The Veteran reported seeing enemy soldiers in black pajamas in his backyard and hearing them conversing.  The Veteran was assigned a GAF of 50.

The Veteran's VA medical treatment records show that by November 2012 the Veteran voiced concern about diminishing self-confidence and increased social withdrawal.  The Veteran endorsed frequent visual hallucinations of seeing Vietnamese wearing black pajamas in his backyard in the evenings.  (CAPRI, April 20, 2017.)

In May 2013, the Veteran reported during a session that he had recently taken a consulting job assisting organizations to implement the Affordable Health Care Act.  The Veteran denied suicidal/homicidal ideation, and he reported that his depression symptoms were in remission as well.  In June 2013, it was noted that the Veteran was still working, and a GAF score of 60 was assigned.

In January 2014, the Veteran reported that he was enjoying his consulting job very much.  He also reported still having nightmares of Vietnam most nights; six to seven hours of broken sleep a night; hypervigilance; exaggerated startle; moderate irritability/anger.

In March 2014, it was noted that work was going well for the Veteran, and that since starting testosterone injections, the Veteran reported feeling friendlier, outgoing, energetic; less depressed; increased clarity; good self-esteem; seven hours restful sleep.

At some point testosterone was discontinued, and in June 2014, the Veteran reported being a little bit worse.  In October 2014, the Veteran reported doing well with mood being up and down.  He endorsed delusions.

In January 2015, the Veteran was again taking testosterone.  He reported being less depressed; having more energy; PTSD symptoms the same.  Dr. L.M.N. recorded that the Veteran had not been able to work since November 2008 and opined that the Veteran was "permanently disabled and unemployable due to service-related PTSD."

In March 2015, the Veteran's wife's cancer recurred, and he reported feeling more depressed, sadness, shock.  The Veteran reported an increase in nightmares to nightly; broken sleep decreased to five hours per night; concentration worse.  Dr. L.M.N. assessed the Veteran as having acute exacerbation of PTSD symptoms.

In June 2015, the Veteran reported having more terrifying nightmares over the past month.  He reported that he was offered a new job, and he felt inadequate, overwhelmed, and very anxious by the prospect of accepting a new job.  The Veteran reported being very worried about living off retirement funds and no longer working.  He reported an increase in all of his PTSD symptoms including having horrific, frightening nightmares every night.  Due to elevated hemoglobin and hematocrit, the Veteran discontinued taking testosterone.

Based on the preponderance of the evidence, the Board finds that the Veteran's disability more nearly approximated an evaluation of 70 percent disabling for the period November 21, 2011, to June 11, 2015.  The evidence of record shows that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran reported being concerned about diminishing self-confidence and increased social withdrawal despite having a rewarded employment experience as a consultant.  The nightmares were increasing as well as the visual and auditory hallucinations, indicating that the distraction of employment was no longer effective at reducing the effect of the Veteran's PTSD symptoms.  The Veteran endorsed delusions.  The Veteran was assigned a GAF score of 50 prior to taking a new job and a score of 60 after being back in the work force.  However, the Veteran as also taking testosterone, which had beneficial affect for him.  The Veteran's PTSD symptoms seemed to have remained the same with his reports of feeling depressed, sleep quality, and self-esteem relating to whether he was taking testosterone.  The recurrence of the Veteran's wife's cancer and his reaction of insecurity when offered a new job illustrate difficulty in adapting to stressful circumstances.

The Board finds that a rating in excess of 70 percent was not warranted since the Veteran did not demonstrate total occupational and social impairment.  The evidence of record shows that the Veteran was employed for a major portion of this period and that he had an outstanding job offer.  There is nothing in the record to suggest that the Veteran's PTSD symptoms caused him to lose his consulting job.  Therefore, an evaluation of 70 percent and no higher most appropriately reflected the Veteran's disability picture for the period from November 21, 2011, to June 11, 2015.    

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  AMVETS


Department of Veterans Affairs


